 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                 UNITED STATES DISTRICT COURT
11                               EASTERN DISTRICT OF CALIFORNIA
12

13
      M.J.V., by and through his Guardian ad Litem             Case No. 1:18-cv-00863-DAD-EPG
14    Lidia Jacinto, individually and as successor-in-
      interest to decedent SERGIO VELASCO                      ORDER TO SHOW CAUSE WHY
15    MARTINEZ,                                                PLAINTIFFS’ CASE SHOULD NOT BE
                                                               DISMISSED FOR FAILURE TO
16                         Plaintiffs,                         PROSECUTE

17                    v.

18
      CITY OF AVENAL, a municipal corporation;
19    and DOES 1-50, inclusive, individually and in
      their official capacity as police officers for the
20    City of Avenal.

21                         Defendants.

22

23
            Plaintiff M.J.V. by and through Guardian ad Litem Lidia Jacinto, filed this civil rights suit
24
     on June 21, 2019, alleging federal and state claims stemming from the death of M.J.V.’s father at
25
     the hands of Avenal Police Department officers.
26
            The Court held a mid-discovery status conference on June 17, 2019. Counsel for Plaintiff,
27
     Kenneth Chike Odiwe was present, as was counsel for Defendants, Bruce Daniel Praet. Mr.
28
                                                           1
 1   Odiwe admitted that he has difficulty contacting the Guardian ad Litem, Lidia Jacinto, which has

 2   stalled discovery efforts. For example, Defendants served written discovery onto Plaintiff on June

 3   7, 2019, which has not been answered due to the inability to communicate with the Guardian ad

 4   Litem.

 5            Accordingly, the Court ORDERS Plaintiff to show cause why this matter should not be

 6   dismissed for a failure to prosecute.

 7            No later than July 17, 2019, Plaintiff is ORDERED to file a written response to this Order

 8   to Show Cause explaining why this matter should not be dismissed for a failure to prosecute.

 9
     IT IS SO ORDERED.
10

11      Dated:      June 17, 2019                              /s/
12                                                      UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
